


Exhibit 10.30


RETIREMENT AND CONSULTING AGREEMENT


THIS AGREEMENT is made as of October 1, 2012, by and between INTL FCStone Inc.,
a Delaware corporation, on behalf of itself and its affiliates (collectively the
“Company”), and Paul G. Anderson (the “Executive”).


WHEREAS, Executive and the Company have mutually agreed to Executive's
retirement from employment as of October 1st, 2012 (hereinafter the “Retirement
Date”) on the terms set forth herein; and
 
WHEREAS, the Company desires to retain Executive as a consultant for a period of
time to perform certain consulting service to the Company in conjunction with
matters with which he has had experience with the Company, and Executive desires
to provide such consulting services to the Company;
 
NOW, THEREFORE, the Company and Executive enter into the following Agreement:
1.    Executive's Retirement.
(a)    The Executive retired, and his employment with the Company terminated,
effective as of the Retirement Date. Effective as of the Retirement Date,
Executive shall be deemed to have resigned from the executive office of
President of INTL FCStone Inc. and from all other positions that he held as an
officer or employee of INTL FCStone Inc. or as director, officer or employee of
any and all of its subsidiaries or affiliates.
(b)    From the Retirement Date through the end of the one year term Consulting
Period (hereinafter the “Consulting Period”), Executive shall serve as a
consultant to the Company on the terms set forth in this Agreement.
(c)    Following the Retirement Date, Executive may carry a business card that
references his position of Vice-Chairman and Non-Executive Director, INTL
FCStone Inc., for so long as that remains the case.
2.    Retirement from Service. In connection with Executive's retirement on the
Retirement Date and, with respect to any of the following compensation and
benefits to which Executive is not currently entitled or that are not required
by law, subject to Executive signing and letting become effective a general
release of claims in the form attached hereto as Exhibit A (the “Release”)
within the period of time specified therein:


(a)    On the Retirement Date, the Company shall pay Executive his unpaid base
salary through the Retirement Date plus any accrued and unused vacation pay and
floating holidays. The Company shall reimburse Executive for his business
expenses incurred prior to the Retirement Date in accordance with Company
policies. In addition, the Company shall pay to Executive any bonus determined
to be payable to him by the INTL FCStone Inc. Compensation Committee (“the
Compensation Committee”) for the fiscal year ended September 30, 2012, at such
time as any such bonus is normally paid.
(b)    On the Retirement Date, Executive's participation in any Company employee
benefit plans or programs (including without limitation any matching
contributions under the Company's 401(k) plan, life insurance premium programs
and other medical programs and any car allowance or other personal benefits and
perquisites) shall cease, except as otherwise expressly provided in this
Agreement




--------------------------------------------------------------------------------




or in the applicable Company plan. For the avoidance of doubt, Executive shall
not be eligible for severance benefits under any Company plan. Executive may
elect, at his own expense, as other similarly situated retirees, to participate
in the Company group health care benefit plan applicable to retirees, through
Company's current health insurance carrier. In the event that the Company
changes its health insurance carrier, it undertakes to use its best efforts to
procure that any new health insurance carrier should provide health insurance
coverage to the Company's retirees, at their own expense.
(c)    Any unvested restricted stock shall become fully vested on the Retirement
Date. Executive currently holds 21,529 unvested restricted stock.
(d) Executive currently holds 171,752 options, all of which have vested. Such
options shall expire on the third anniversary of the Retirement Date.
(e)    Executive agrees to cooperate with the Company in connection with any
litigation, whether pending as of the Retirement Date or future litigation on
matters of which Executive has relevant knowledge, as reasonably requested by
the Company. Following the Consulting Period, the Company will reimburse
Executive for reasonable expenses incurred by him in connection with providing
such assistance, within 30 days of the submission of the appropriate
documentation to the Company.
3.    Compensation During Consulting Period. Subject to Executive signing and
letting become effective the Release within the period of time specified
therein:
(a)    During the Consulting Period, the Company shall pay Executive an
annualized amount of $200,000 per year, payable in monthly installments of
$16,666 on the last business day of the month without any withholdings or
deductions. Payments will not be considered “wages” and will not be eligible for
benefit consideration or tax withholding and will be reported on a Form 1099 at
the end of the year. All tax liability will be Employee's responsibility.


(b) In consideration for Executive's services as a consultant for the fiscal
year ending September 30, 2013, Executive shall be entitle to receive an amount
equal to such target bonus as may be determined by the Company's Compensation
Committee, adjusted at the end of fiscal 2013 after taking account of such
factors as may be prescribed by the Company's Compensation Committee. . Such
bonus shall be subject to final approval by the Compensation Committee and may
be paid up to three months after the expiration of the Consulting Period,
payable all in cash and not restricted stock. If Executive terminates this
Agreement pursuant to 4(d), such bonus amount as may have been awarded for the
full 2013 fiscal year shall be pro-rated accordingly. If the Company terminates
the Consulting Period pursuant to 4(d), the bonus shall be calculated as if the
Consulting Period had ended on September 30, 2013.
(c)    Executive will continue to use his current office space in Kansas City,
at the Company's expense, for consulting work to be done by Executive pursuant
to this Agreement; and the Company shall provide Executive with secretarial
support from an employee of the Company during the Consulting Period. The
Company intends that such support shall be provided by Executive's current
secretary for so long as she remains a Company's employee.
(d) During the Consulting Period, the Company shall pay or reimburse Executive
for all reasonable out-of-pocket expenses incurred in connection with
Executive's performance of the Consulting Services, upon presentation of written
documentation thereof in accordance with Company expense reimbursement policies.
(e) During the Consulting Period, Executive shall continue to have access to the
Company's airplanes, as appropriate and subject to the Company's policy in
relation to use of the airplanes.




--------------------------------------------------------------------------------




(f) Executive agrees to waive any fees or restricted stock award that would in
the normal course be owing to him in his capacity as a non-executive director of
INTL FCStone Inc. during the Consulting Period.
4.    Consulting Agreement.
(a)    From the Retirement Date through the earlier of (i) September 30, 2013,
(ii) Executive's termination of the Consulting Period (iii) the Company's
termination of the Consulting Period or (iv) Executive's death or Disability,
Executive will provide consulting and advisory services (the “Consulting
Services”) from time to time as may be reasonably requested by the Company's
Chief Executive Officer (the “CEO”). Such services may consist of any matters of
concern to the CEO, provided that the Company will take into consideration
Executive's other business and personal commitments that may arise during the
Consulting Period. Such matters are expected to include, without limitation,
•
Spending half the business days of each month working for the Company in a sales
and promotion capacity, as requested by the CEO. This will not necessarily
require Executive to be in the Company's offices when not traveling.

•
Representing the Company at events such as the Outlook conferences in Chicago,
Las Vegas, London, Miami (et al) and promoting the Company to customers in
attendance.

•
Visiting offices during the course of the year to promote the Company to
customers, liaising with staff as to strategy and requirements, and reporting to
the CEO as necessary.

•Hosting the Company's customer golf outings in August 2013.
•Working on special projects as designated by the CEO. 


 Executive will perform the Consulting Services in a commercially reasonable
manner.
(b)    The parties understand and agree that all of the Consulting Services will
be performed by Executive as an independent contractor and not as an employee of
the Company.  Executive will not have any authority to act as an agent or
representative of the Company, and will not have any authority to bind the
Company or any of its subsidiaries in any matter.  Executive's duties pursuant
to this Section are purely those of a consultant, and the Company is free to
accept or reject his advice, as it deems appropriate.  The Company is
responsible for all actions it chooses to take based on Executive's advice, and
the Company agrees to indemnify and hold Executive harmless for the results of
those actions, including all losses and damages resulting from any legal or
regulatory action. During the Consulting Period, Executive shall not be an
employee of the Company and shall not be entitled to receive any perquisites or
fringe benefits from the Company except as expressly provided otherwise in this
Agreement.
(c)   During the Consulting Period, Executive agrees not to work for any client
or competitor of the Company. Notwithstanding, Executive may engage in other
consultancy work on a part-time, non-exclusive basis, with prior approval of the
Company, which shall not be unreasonably withheld. For the avoidance of doubt,
any breach of this clause (c) shall constitute a material breach of this
Agreement.
(d)    Executive may terminate this Agreement at any time with thirty (30) days'
notice to the Company. The Company may terminate the Consulting Period at any
time with thirty days' notice to Executive, in which event the Company shall pay
to Executive all amounts due under 3(a) by the thirtieth day following such
notice.




--------------------------------------------------------------------------------




5.    Covenants by Executive.
(a)    During the Consulting Period, Executive agrees to continue to be bound by
the Company's Code of Ethics as currently in effect. In the event of any
conflict or inconsistency between the terms of this Agreement and the terms of
the Company's Code of Ethics, the terms of this Agreement shall control.
(b) In consideration of eligibility for bonus under 3(b) above, Executive agrees
not to compete with the Company during the term of the agreement and for a
period of one year after termination of the agreement.


(c) During the Consulting Period, Executive agrees not to solicit any client of
the Company for his own benefit; and, for a period of one year after termination
of this Agreement, nor to solicit any person that was a client of the Company at
any time during the twelve months prior to termination.


(d)    During the Consulting Period Executive agrees not to solicit the services
of any employee of the Company for the benefit of any person other than the
Company; and, for a period of one year after termination of the Agreement, not
to solicit the services of any person that was an employee of the Company at any
time during the six months prior to termination.
(e)    Executive agrees not to disclose any Confidential Information gained
during or as a result of his employment by or service to the Company.
“Confidential Information” means any information that is, or should reasonably
be understood to be, confidential or proprietary to the Company, including, but
not limited to all information, whether in written, oral, electronic, magnetic,
photographic or any other form, that relates to the Company's: past, present and
future businesses, products, product specifications, designs, drawings,
concepts, samples, intellectual property, inventions, know-how, sources, costs,
pricing, technologies, customers, vendors, other business relationships,
business ideas and methods, distribution methods, inventories, manufacturing
processes, computer programs and systems, employees, employee salary
information, hiring practices, operations, marketing strategies and other
technical, business and financial information. Confidential Information also
includes the identity, capabilities and capacity of vendors and of former
vendors or others that were considered but rejected. Notwithstanding the
foregoing, Confidential Information shall not include information that: (i) has
entered the public domain without Executive's breach of any obligation owed to
the Company or (ii) is rightfully received by Executive from a third party
without confidentiality restrictions.
(f)    During the Consulting Period, Executive agrees to refrain from making any
disparaging or negative statements or comments about the Company and its
employees, officers, and directors, including, without limitation, the business,
products, intellectual property, financial standing, or
employment/compensation/benefit practices of the Company, and the Company agrees
to refrain from making any disparaging or negative statements or comments about
Executive; provided that the foregoing shall not be construed to prevent either
party from testifying truthfully before any court, tribunal or other legal
proceeding.
(g)    Executive agrees, upon one or more requests from the Company, and in any
event upon termination of this Agreement, to deliver to it all documents and
materials, of whatever nature, relating to the Company, its products and/or its
services, including reports, files, memoranda, records, software, credit cards,
door and file keys, computers, computer access codes, disks and instructional
manuals and other physical or personal property which Executive received,
prepared or helped prepare in connection with Executive's employment with the
Company. Executive further agrees that he will not keep any copies or excerpts
of any of the above items, other than personal items of continuing utility to
Executive.




--------------------------------------------------------------------------------






(h)    Notwithstanding any other provision of this Agreement, in the event of a
breach or threatened breach by Executive of any provision of this Section,
Executive and the Company agree that the Company shall be entitled to injunctive
and declaratory relief from a court of competent jurisdiction to restrain
Executive from committing such breach of this Agreement.


6.    Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors, heirs (in the case of
Executive) and permitted assigns. This Agreement is personal to Executive and
neither this Agreement nor any rights hereunder may be assigned by Executive. No
rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company except that such rights or obligations may be
assigned or transferred pursuant to a merger or consolidation in which the
Company is not the continuing entity, or pursuant to a sale of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee assumes the liabilities, obligations and
duties of the Company, as contained in this Agreement, either contractually or
as a matter of law.
7.    Arbitration.  Any dispute or controversy based on, arising under or
relating to this Agreement shall be settled exclusively by final and binding
arbitration, conducted before a single neutral arbitrator in Kansas City,
Missouri, in accordance with the Employment Arbitration Rules and Mediation
Procedures of the American Arbitration Association (the “AAA”) then in effect.
Arbitration may be compelled, and judgment may be entered on the arbitration
award in any court having jurisdiction. Notwithstanding the foregoing, the
Company shall be entitled to seek a restraining order or injunction in any court
of competent jurisdiction to prevent any violation of or continuation of any
violation of the restrictive covenants, and you hereby consent that such
restraining order or injunction may be granted without requiring the Company to
post a bond. Only individuals who are (a) lawyers engaged full-time in the
practice of law and (b) on the AAA roster of arbitrators shall be selected as an
arbitrator. Within 20 days following the conclusion of the arbitration hearing,
the arbitrator shall prepare written findings of fact and conclusions of law.
Each party shall bear its own costs and attorneys' fees in connection with an
arbitration, and the costs of the arbitrator and the AAA's administrative fees
shall be split evenly between the parties.
8.   Notice. Any notice to either party hereunder shall be in writing, and shall
be deemed to be sufficiently given to or served on such party, for all purposes,
if the same shall be personally delivered to such party, or sent to such party
by registered mail, postage prepaid, at, in the case of the Company, 708 Third
Avenue, Suite 1500, New York, NY 10017 and, in the case of Executive, his
principal residential address as shown in the records of the Company. Notices to
the Company shall be addressed to the Chief Executive Officer, INTL FCStone Inc.
Either party hereto may change the address to which notices are to be sent to
such party hereunder by written notice of such new address given to the other
party hereto. Notices shall be deemed given when received if delivered
personally or three days after mailing if mailed as aforesaid.
9. Section 409A. The payments to be made pursuant to this Agreement are intended
to comply with or be exempt from the requirements of Section 409A of the
Internal Revenue Code, as amended (the “Code”), and the Department of Treasury
Regulations thereunder (“Section 409A”), and the provisions of this Agreement
shall be administered, interpreted and construed in accordance with and to
implement such intent.
10.   Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Missouri applicable to
contracts to be performed therein.
11.   Miscellaneous.






--------------------------------------------------------------------------------




(a)    Executive acknowledges that he has received, or had the opportunity to
receive, independent legal advice from legal counsel of his choice prior to
executing this Agreement and that he has not relied on any representations or
statements made by the Company that are not specifically set forth in this
Agreement.
(b)    This Agreement represents the entire understanding of the parties hereto
with respect to the matters set forth herein and supersedes any prior
understandings or agreements between the parties with respect thereto. The terms
and provisions of this Agreement may not be modified or amended except in a
writing signed by both parties. If any provision of this Agreement shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
(c)    No waiver by either party of any breach by the other party of any
condition or provision contained in this Agreement to be fulfilled or performed
by such other party shall be deemed a waiver of a similar or dissimilar
condition or provision at the same or any prior or subsequent time. Except to
the extent otherwise specifically provided herein, any waiver must be in writing
and signed by Executive or, on behalf of the Company, by the Company's CEO.
(d)    Nothing in this Agreement shall be construed as prohibiting the Company
from, pursuing any other, remedy or remedies not specified herein, including,
without limitation, the recovery of damages.


IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to be
executed as of the date first set forth above.
 
 
 
 
INTL FCSTONE INC.
 
 
 
 
 
 
By:
/s/ Brian Sephton
 
 
Name:
Brian Sephton
 
 
Title:
Chief Legal and Governance Officer
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
/s/ Paul G. Anderson
 
 
 
Paul G. Anderson









--------------------------------------------------------------------------------






EXHIBIT A
Mutual Release of Claims
This Mutual Release of Claims (this “Release”) is entered into in connection
with the Retirement and Consulting Agreement dated October 1, 2012 (the
“Agreement”) between Paul G. Anderson (“Executive”) and INTL FCStone Inc. (the
“Company”).
1.        Except for claims arising out of the promises contained in the
Agreement, any and all Claims (as defined below), which Executive may have
against INTL (as defined below) and which INTL may have against Executive
arising out of Executive's employment with INTL or the termination of that
employment, are fully and completely settled, and all liability or potential
liability arising out of any such Claim is hereby released. “Claims,” as used in
this Release, shall include but not be limited to those based upon or arising
out of any alleged violation of Executive's civil rights, wrongful discharge,
breach of contract, tort, common law, statutory and constitutional claims, or
any state, local or federal statute (including, but not limited to, the
Americans with Disabilities Act; Title VII of the Civil Rights Act of 1964, as
amended; the Fair Labor Standards Act; the Age Discrimination in Employment Act
of 1967; the Older Workers Benefit Protection Act; the Employee Retirement
Income Security Act; the Sarbanes-Oxley Act of 2002; the Family and Medical
Leave Act, except as prohibited by law) and any other law prohibiting race, sex,
sexual orientation, age, national origin, religion, disability, or
discrimination or harassment. “INTL” as used in this Release, shall include, in
addition to the Company, any predecessor, successor, parent, subsidiary or
affiliate of INTL FCStone Inc. or any officer, director, employee, shareholder
or affiliate of it, including any attorneys, advisors, or authorized agents
thereof.
2.        Each party acknowledges that it is its intention to fully and finally
resolve and release the other party for any and all Claims, known or unknown,
which may exist against the other party and recognizes that it may later
discover facts in addition to or different from those which it now knows or
believes to be true. In furtherance of this intention, each of Executive and the
Company agrees to waive and relinquish any and all rights and benefits afforded
by law. Notwithstanding the foregoing, INTL does not release Executive from any
unknown Claims relating to any intentional misconduct constituting fraud,
misappropriation of trade secrets, embezzlement or other intentionally unlawful
conduct.
3.        In addition to the release set forth above, Executive voluntarily and
knowingly waives all rights or claims arising under the Federal Age
Discrimination in Employment Act (the “ADEA”). This waiver is given only in
exchange for consideration set forth in the Agreement that is in addition to
anything of value to which Executive is entitled. This waiver does not waive
rights or claims that may arise under the ADEA after the date of execution of
this Release. Executive acknowledges that:
(a) this Release is written in a manner calculated to be understood by
Executive,
(b) Executive has been hereby advised in writing to consult with an attorney
before executing this Release,
(c) Executive is being given a period of 21 days within which to consider this
Release, and
(d) to the extent Executive executes this Release before the expiration of the
21-day period, Executive does so knowingly and voluntarily.
Executive will have the right to cancel and revoke this Release during a period
of 7 days following his execution of it. In order to cancel and revoke this
Release, Executive must deliver to INTL, prior to the expiration of the 7-day
period, a written notice of cancellation and revocation. Notwithstanding
anything to




--------------------------------------------------------------------------------




the contrary in this Release, any rights to indemnification for third-party
claims to which Executive is entitled in his capacity as an officer or director
of INTL shall be unaffected by this Release.
4.        Executive understands and agrees that to the fullest extent permitted
by law, Executive is precluded from filing or pursuing any legal claim of any
kind against INTL at any time in the future, in any federal, state or municipal
court, administrative agency or other tribunal, arising out of any of the claims
that Executive has waived by virtue of executing this Release. Executive agrees
not to file or pursue any such legal claims.


 
 
 
INTL FCSTONE INC.
 
 
 
 
 
 
By:
/s/ Brian Sephton
 
 
Name:
Brian Sephton
 
 
Title:
Chief Legal and Governance Officer
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
/s/ Paul G. Anderson
 
 
 
Paul G. Anderson





